OPINION OF THE COURT BY
JUDD, C. J.
No briefs are filed by either side in this case, but we have examined tbe papers sent up and find no reason why tbe decision of Circuit Judge Carter refusing a new trial should be reversed. We therefore affirm and adopt tbe decision excepted to. We remark in addition tbat where a suit is for tbe restitution of a horse with damages for its detention a verdict “for tbe plaintiff,” allowing him damages to tbe amount of legal interest on $40 (tbe valuation of tbe horse) from date of detention till date,” is sufficiently certain and responsive to tbe demand.
Following is tbe decision now affirmed.
“This is an action of replevin for a horse which came on *458for trial in tbe last February term before a jury on appeal from tbe District Court of Honolulu. Tbe jury rendered a verdict for tbe plaintiff. Tbe defendants thereupon excepted to tbe verdict as being contrary to law, tbe evidence, and tbe weight of evidence, and gave notice of a motion for a new trial. Newly discovered evidence is also set up as an additional ground for new trial.
“It is contended that tbe verdict is contrary to tbe law in that tbe same should be in tbe alternative, i. e., for tbe return of tbe horse, or failing such return for tbe value of same together with damages. Tbe declaration upon which action was brought prays for tbe return of tbe horse together with damages and costs of court. Tbe instruction to tbe jury was no wider than tbe relief sought. However, tbe charge was acquiesced in by both parties, therefore this exception cannot now be considered.
“Tbe same may be said of tbe rule of damages laid down.
“In regard to that part of tbe motion which claims that tbe verdict is contrary to tbe evidence or weight of evidence. Tbe evidence was contradictory; tbe witnesses for tbe plaintiff testifying that tbe animal in question belonged to tbe plaintiff and tbe witnesses for tbe defendants testifying that tbe ownership was in Mr. A. Bosa, Sr. There was a great deal of testimony on both sides on tbe question of ownership. It was peculiarly a matter for tbe jury to decide and having decided it, I decline to interfere, no legal grounds for interference appearing.
“Tbe jury in their verdict 'find for tbe plaintiff, allowing him damages to tbe amount of legal interest on forty ($40.00) dollars (tbe value of tbe horse) from date of detention till date.’ Tbe jury bad been instructed that tbe action was for tbe recovery of a horse. Tbe verdict is sufficiently certain. Where a verdict is intelligible and capable of being understood it will not be set aside although informal. Cobbey on Beplevin, Sec. 1052.
“Motion overruled.”
J. L. Kaululcou, for plaintiff.
A. Rosa, for defendant.
Tbe exceptions are overruled.